Citation Nr: 0206029	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes cavus and fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to 
February 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which granted service connection for bilateral pes 
cavus and fasciitis, and assigned an initial rating of 10 
percent, effective May 9, 1996.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in July 1997, a 
transcript of which is of record.

This case was previously before the Board in January 1999, 
June 2000, and April 2001, at which time it was remanded for 
additional development.  As a preliminary matter, the Board 
finds that the RO substantially complied with the remand 
directives.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The medical evidence does not show any distinctive 
periods where the veteran's service-connected bilateral pes 
cavus and fasciitis was manifest by all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right 
angle, shortened plantar fascia, and marked tenderness under 
metatarsal heads, bilaterally; nor moderately severe 
impairment of either foot.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes cavus and fasciitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.10,  4.71a, Diagnostic Codes 5278, 
5284 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran multiple 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating, by the 
February 1997 Statement of the Case and the various 
Supplemental Statements of the Case.  Further, the RO 
specifically addressed the VCAA by correspondence sent to the 
veteran in April 2001.  Moreover, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  In fact, 
correspondence sent to the veteran in April 2001 specifically 
requested that he identify any additional treatment he had 
received for his bilateral foot disorder since March 1997, 
and no response appears to be on file regarding this request.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
treatment on various occasions for foot problems during his 
active service.  For example, his feet were clinically 
evaluated as abnormal on his August 1994 retirement 
examination due to symptomatic pes cavus.  He was also found 
to have fasciitis during active service.

The veteran underwent a VA general medical examination in May 
1996.  Among other things, he reported bilateral heel spurs, 
greater in the left than the right, with complaints of left 
heel pain.  On examination, he was found to be well-
developed, well-nourished, and in no acute distress.  He was 
also found to have good posture, and a normal, steady gait.  
Examination of the musculoskeletal system showed no 
functional defects.  Further, he was found to have intact 
range of motion of both shoulders, cervical spine, and heel, 
although he reported pain with increased movement or 
prolonged activity.  His feet were found to be normal.  
Diagnoses included bilateral heel spurs.

Service connection was established for, among other things, a 
bilateral foot condition (pes cavus/fasciitis) by a July 1996 
rating decision.  An initial rating of 10 percent was 
assigned, pursuant to Diagnostic Code 5278, effective May 9, 
1996.  The veteran appealed this decision, contending that a 
higher rating was warranted.

The veteran has also been granted service connection for 
recurrent left ankle sprains, and bilateral heel spurs, as 
separate disabilities from the bilateral pes cavus with 
fasciitis.

Private medical records dated in February 1997 show that, on 
weight bearing, the veteran had a pes cavus deformity.  The 
examiner noted that he was able to get approximately 8 
degrees of dorsiflexion of the foot at the ankle joint.  
There was no pain with direct palpation of the plantar 
calcaneal area on the right, although the examiner was able 
to elicit pain on the left.  There was no paresthesia with 
percussion about the medial and lateral extent of the 
calcaneus, and no ecchymosis, erythema, or edema about the 
heel area.  Further, it was noted that X-rays indicated 
calcaneal spurs, but no inferior spurs.  No pathology was 
noted other than the pes cavus deformity.  Subsequent records 
from March 1997 reflect that the veteran had complete 
resolution of the plantar fasciitis.

At the July 1997 personal hearing, the veteran testified, 
with respect to his pes cavus and fasciitis, that he had been 
prescribed inserts for his feet which had helped somewhat.  
Nevertheless, he still experienced pains about every 6 
months, which he described as sharp and in the back of his 
heels.  He also indicated he had problems on running and with 
prolonged standing.   

The veteran underwent VA spine and peripheral nerves 
examinations in July 1999. 

At the spine examination, the veteran complained primarily of 
shoulder and low back problems.  He denied any history of 
lower extremity pain, radiation of pain down the lower 
extremity, lower extremity weakness, numbness, and/or 
tingling.  On neurological examination, it was noted, in 
part, that the veteran's lower extremities remained 5/5 
proximal to distal.  No abnormalities were noted.  Reflexes 
of the lower extremities were found to be 2+ bilaterally 
symmetric, patellar, Achilles, and toes downgoing 
bilaterally.  Sensation over the upper and lower extremities 
were completely intact in all areas to light touch, pain 
prick, and to vibratory sense.

At the peripheral nerves examination, the veteran's abdomen 
and lower extremity was found to be normal on general medical 
examination.  Further, pulses were found to be symmetric in 
all four extremities.  There was no peripheral edema.  In 
addition, on neurological examination, his deep tendon 
reflexes were found to be symmetric and average, while his 
toes were found to be downgoing.  Sensation testing was 
normal to light touch, vibration, position and temperature.  
Moreover, his gait, tandem, Romberg, toe and heel walking 
were all found to be normal.

The veteran underwent a VA feet examination in September 
2001.  At this examination, the examiner noted that the 
veteran's claims file had been extensively reviewed as part 
of the examination process, and summarized the contents 
thereof.  

The veteran reported that his feet hurt when he ran, and that 
the pain was concentrated in the heels and with weight 
bearing.  He further reported that it radiated up the back of 
his calves to the knees, and almost all of it was on the left 
side with almost none on the right.  During basketball games, 
the pain would become so sharp that he had to stop running up 
and down the court.  He reported that he rated this pain as 
an 8/10.  Additionally, he denied any weakness, but reported 
that he would get charley horses and spasms in his feet and 
legs that were equal bilaterally.  He also denied stiffness, 
but reported that he thought his left foot had swollen in the 
past.  While his left heel turned red, neither foot became 
hot.  He denied any fatigue or lack of endurance.  It was 
noted that he just described pain.  Moreover, it was noted 
that he took 2 enteric-coated aspirin about once every 2 
weeks, and ibuprofen about once per month, both of which 
helped and gave him no adverse drug effects.  He also iced 
his feet and used Icy Hot rub during flares.  In fact, it was 
noted that all of the veteran's symptoms occurred in the form 
of flare-ups.  He reported that he had flare-ups 3 times per 
year, and that they lasted for 6 months.  It was noted that 
when the impossibility of this was pointed out to the 
veteran, he maintained that this was the case.  The veteran 
reported that his last flare-up was from November through 
April, then restarted in March and ran through May.  He 
precipitated a flare-up with running, and alleviated one with 
medication, ice, and Icy Hot rub.  It was noted that pain was 
the most limiting factor during a flare-up.  It was further 
noted that the veteran was issued shoe inserts while still in 
the military, and continued to wear the same ones.  He 
thought they helped.  It was noted that there was no history 
of ankle or foot surgery.

At the time of the September 2001 VA bilateral foot 
examination, the veteran reported that he worked in 
maintenance at a high school, and that he had just started 
his second year there.  Before that, he was a counselor at a 
cemetery for 2 years, and left because the company went out 
of business.  In addition, he had worked as a church 
custodian prior to that time, and left for the better 
opportunity at the cemetery.

On examination, the veteran was found to be well-nourished, 
well-developed, and in no apparent distress.  Range of motion 
was as follows: right ankle dorsiflexion to 5 degrees, 
compared to 10 degrees on the left; right ankle plantar 
flexion to 65 degrees, compared to 75 degrees on the left;  
right great toe dorsiflexion to 50 degrees, compared to 70 
degrees on the left; and right great toe plantar flexion to 
35 degrees, compared to 70 degrees on the left.  It was noted 
that following repetitive use or during flare-ups, the 
veteran would be additionally limited by pain.  The examiner 
found no objective evidence for painful motion, edema, 
instability, or weakness in either foot.  However, there was 
tenderness to palpation in the left heel more than in the 
right.  Nevertheless, the veteran was found to have a normal 
gait, with no functional limitation on standing or walking.  
Further, there was no evidence of callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  The skin and vasculature in the feet was found to 
be unremarkable.  Similarly, his posture on standing, 
squatting, supination, pronation, and rising to his toes and 
heels was found to be unremarkable.  There were no 
hammertoes, clawfoot, or other deformity either actively or 
passively correctable.  There was an arch of 1.5 cm on the 
right, and 2 cm on the left, but no evidence of flat foot.  
Moreover, the veteran's Achilles tendon alignment was found 
to be unremarkable, with no pain on manipulation.  Also, 
there was no valgus deformity, no forefoot or midfoot 
misalignment, and no hallux valgus.  The angulation at the 
first metatarsophalangeal joint was straight bilaterally, 
with no dorsiflexion of the toes on either foot.  There was 
also no definite tenderness under the metatarsal heads, 
shortening of the plantar fascia, marked contraction of 
plantar fascia with dropped forefoot, hammertoes, painful 
callosities, or marked varus deformity.

It was noted that bilateral foot X-rays done in conjunction 
with the examination showed small spurs at the Achilles' 
insertion at the calcaneus bilaterally.  However, no 
additional abnormalities were demonstrated, and there was no 
evidence of pes planus.  Overall impression was of mild 
degenerative changes.  Bilateral ankle X-rays showed changes 
at the right lateral malleolus that might represent old 
trauma versus a developmental anomaly.  It was otherwise a 
negative study.  It was also noted that bilateral foot X-rays 
done in March 1998 showed exaggeration of the longitudinal 
arch of the foot with exaggeration of the calcaneus depth.  
Additionally, there was a small dorsal calcaneal spur of no 
importance, and the other bones were unremarkable.  It was 
noted that he was wearing a rigid heel cup with foot support 
to the mid arch bilaterally.

Based on the foregoing, the examiner's diagnostic impression 
was that the veteran had bilateral heel spurs, mild 
degenerative joint disease of the feet, and bilateral pes 
cavus.  There was no evidence for active fasciitis in either 
foot.  Further, the examiner opined that it was at least as 
likely as not that the veteran's complaint of feet pain was 
due to his heel spurs, and that his complaint of muscles 
spasms was at least as likely as not due to his pes cavus.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  However, Diagnostic Code 5278, claw foot 
(pes cavus), does not evaluate the veteran's foot disability 
with respect to range of motion; therefore, sections 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, as 
discussed below, the Board has considered the veteran's 
complaint of bilateral foot pain, to include whether such 
results in additional functional limitation to a degree that 
would support a rating in excess of 10 percent.  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's bilateral pes cavus and fasciitis has been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5278, for claw foot (pes cavus), acquired.  Under this Code, 
a zero percent disability rating is assigned for slight pes 
cavus.  A 10 percent disability rating is warranted for 
unilateral or bilateral pes cavus with great toe dorsiflexed, 
some limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads.  If all toes are 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, bilaterally, a 30 percent 
rating is warranted.  A 50 percent rating is warranted for 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity, bilaterally.

The most recent Supplemental Statement of the Case reflects 
that the RO also considered evaluation of the veteran's 
bilateral foot disorder pursuant to the criteria found at 
Diagnostic Codes 5277, 5279, 5280, 5283, and 5284.  In 
addition, the RO also considered the applicability of muscle 
injuries pursuant to 38 C.F.R. §§ 4.56 and 4.73.

As an initial matter, the Board notes that Diagnostic Codes 
5277 (bilateral weak foot), 5279 (metatarsalgia, anterior 
(Morton's disease) unilateral, or bilateral), and 5280 
(hallux valgus, unilateral) do not provide for disability 
ratings in excess of 10 percent.  Thus, these Codes are 
inapplicable to the veteran's current claim for an initial 
rating in excess of 10 percent.

The Board also notes that nothing on file supports a finding 
that the service-connected disability has resulted in muscle 
injury, nor malunion or nonunion of the metatarsal bones 
(Diagnostic Code 5283).  Consequently, the provisions of 
38 C.F.R. §§ 4.56 and 4.73, as well as Diagnostic Code 5283, 
are not applicable in the instant case.

Under Diagnostic Code 5284, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.

If there is actual loss of use of the foot, a 40 percent 
evaluation is provided.  38 C.F.R. § 4.71a.

The Board finds that there are no other potentially 
applicable Diagnostic Codes to the facts of the instant case.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial rating in excess of 10 percent 
for bilateral pes cavus and fasciitis.

Initially, the Board notes, as mentioned above, that the 
veteran has also been granted service connection for 
recurrent left ankle sprains, and bilateral heel spurs, as 
separate disabilities from the bilateral pes cavus with 
fasciitis.  Consequently, the impairment attributable to 
these disabilities are not for consideration in evaluating 
the severity of the bilateral pes cavus and fasciitis.

The Board finds that the medical evidence does not show any 
distinctive periods where the veteran's service-connected 
bilateral pes cavus and fasciitis was manifest by all toes 
tending to dorsiflexion, limitation of dorsiflexion at ankle 
to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, bilaterally.  His feet 
were found to be normal at the May 1996 VA general medical 
examination.  In addition, he had 8 degrees of dorsiflexion 
according to the February 1997 private medical records, and 
complete resolution of his plantar fasciitis according the 
March 1997 records.  Both the July 1999 VA spine and 
peripheral nerves examinations found that his toes were 
downgoing.  Moreover, the September 2001 VA feet examination 
found no dorsiflexion of the toes on either foot, nor 
definite tenderness under the metatarsal heads, nor 
shortening of the plantar fascia, nor marked contraction of 
plantar fascia with dropped forefoot, hammertoes, painful 
callosities, or marked varus deformity.  Accordingly, the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.

The Board also finds that the medical evidence does not show 
that there were any distinctive periods where the veteran's 
service-connected bilateral pes cavus and plantar fasciitis 
otherwise resulted in moderately severe impairment of either 
foot. As already mentioned, the veteran's feet were found to 
be normal on the May 1996 VA general medical examination.  
Further, he was found to have a normal, steady gait, with no 
functional defects of the musculoskeletal system.  The 
September 2001 VA feet examination showed no objective 
evidence for painful motion, edema, instability, or weakness 
in either foot, and no evidence of callosities, breakdown, or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  He was also found to have a normal gait, with no 
functional limitation on standing or walking.  Additionally, 
his posture on standing, squatting, supination, pronation, 
and rising to his toes and heels was found to be 
unremarkable.  The Board acknowledges that the veteran has 
consistently complained of recurrent foot pain, but the 
objective medical tends to indicate that this results in no 
more than moderate foot impairment which corresponds to the 
current rating of 10 percent under Diagnostic Code 5284.  
38 C.F.R. § 4.71a.

The Board further finds that the severity of the veteran's 
service-connected disability is adequately compensated by the 
current schedular rating, and does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  A review of the evidence shows no periods of 
hospitalization for his pes cavus and fasciitis.  In fact, 
the September 2001 VA feet examination noted that there was 
no history of ankle or foot surgery.  This examination report 
also reflects that the veteran has been employed in various 
positions since his retirement from service, and that he has 
not left any of these positions due to the service-connected 
disability.  Moreover, there is no evidence of frequent 
absences from his places of employment.  Thus, the Board 
finds that there is no evidence of marked interference with 
employment due to the service-connected disability.  
Accordingly, the veteran is not entitled to an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial rating in excess of 10 percent for his bilateral 
pes cavus and fasciitis.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board took 
into consideration the applicability of "staged" ratings 
pursuant to Fenderson, supra, but has determined that it does 
not permit a schedular rating in excess of 10 percent.  The 
Board acknowledges that the veteran has reported that his 
service-connected bilateral foot disorder is manifest by pain 
and resulting functional impairment.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any distinctive periods in which the 
functional impairment attributable to the veteran's 
complaints of foot pain would warrant a schedular rating in 
excess of the 10 percent evaluation currently in effect.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes cavus and fasciitis is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


